                                      Case 8:20-cv-00533-JLS-JDE Document 1-1 Filed 03/16/20 Page 1 of 3 Page ID #:7



                                        1   ASIM K. DESAI (SBN: 175402)
                                            MARGRET G. PARKE (SBN: 126120)
                                        2   GORDON REES SCULLY           MANSUKHANI, LLP
                                            633 West Fifth Street, 52nd floor
                                        3   Los Angeles, CA 90071
                                            Telephone: (213) 270-7850
                                        4   Facsimile: (213) 680-4470
                                            E-mail: adesai@grsm.com
                                        5           mparke@grsm.com
                                        6   Attorneys for Defendants
                                            MESA UNDERWRITERS SPECIALTY
                                        7   INSURANCE COMPANY
                                        8
                                        9
                                                                 UNITED STATES DISTRICT COURT
                                       10
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                       11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                       12
      Los Angeles, CA 90071




                                       13   CENTURY TREE SERVICE, INC., dba      )       CASE NO.
                                            CENTURY PRODUCTS, a California       )
                                       14   corporation; and FLOYD THOMAS SMITH, )       DECLARATION OF
                                            an individual                        )       HEATHER KORSGAARD IN
                                       15                                        )       SUPPORT OF NOTICE OF
                                                                   Plaintiffs,   )       REMOVAL OF CIVIL
                                       16                                        )       ACTION UNDER 28 U.S.C. §
                                                  vs.                                    1441 (DIVERSITY)
                                       17                                        )
                                            MESA UNDERWRITERS SPECIALTY          )
                                       18   INSURANCE COMPANY, an entity; and    )       Complaint Filed: 02/10/2020
                                            DOES 1 to 50, INCLUSIVE              )
                                       19                                        )
                                                                   Defendants.   )
                                       20
                                       21
                                       22                 DECLARATION OF HEATHER KORSGAARD
                                       23
                                       24         I, Heather Korsgaard declare:
                                       25         1.    I am a Complex Claims Coverage Specialist at Selective Insurance
                                       26   Company of America, an affiliated company of Mesa Underwriters Specialty
                                       27   Insurance Company (“MUSIC”). I am the person responsible for managing the
                                       28   litigation brought by plaintiff Century Tree Service, Inc. (“Century”) against
                                                                                     -1-
                                             DECLARATION OF HEATHER KORSGAARD IN SUPPORT OF NOTICE OF
                                                 REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441 (DIVERSITY)
                                      Case 8:20-cv-00533-JLS-JDE Document 1-1 Filed 03/16/20 Page 2 of 3 Page ID #:8



                                        1   in this matter.
                                        2         2.     This declaration is submitted in support of MUSIC’s Notice of
                                        3   Removal in connection with the action filed in the Superior Court of the State of
                                        4   California in and for the County of Orange, entitled Century Tree Service, Inc. dba
                                        5   Century Products, et al. v. Mesa Underwriters Specialty Insurance Company, Case
                                        6   No. 30-2020-01130817-CU-IC-CJC (“the Century Action”). I have personal
                                        7   knowledge of the matters set forth herein and, if called upon as a witness, I could
                                        8   and would competently testify thereto.
                                        9         3.     A true and correct copy of the complaint served upon MUSIC in the
                                       10   Century Action is attached hereto as Exhibit “A”.
                                       11         4.      The complaint in the Century Action, along with the summons, was
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                       12   served on MUSIC on February 14, 2020. A true and correct copy of the summons
      Los Angeles, CA 90071




                                       13   filed and served in the Century Action is attached hereto as Exhibit “B”.
                                       14         5.     At no time prior to February 14, 2020, did MUSIC receive a copy of
                                       15   the summons or complaint in the Century Action.
                                       16         6.      The only other documents served on MUSIC prior to its filing this
                                       17   Notice of Removal were: (a) Proof of Service of Summons; (b) Alternative Dispute
                                       18   Resolution (ADR) package; (c) Civil Case Coverage Sheet; and (d) Notice and
                                       19   Acknowledgement of Receipt – Civil. A true and correct copy of these documents
                                       20   served on MUSIC with the summons and complaint is attached as Exhibit “C”.
                                       21         7.      The complaint in the Century Action identifies Century Tree Service,
                                       22   Inc. dba Century Products as a corporation organized in California with its
                                       23   principal place of business in the City of Anaheim, County of Orange, State of
                                       24   California. The complaint in the Century Action also identifies Floyd Thomas
                                       25   Smith as a resident of the County of Orange, State of California.
                                       26         8.     MUSIC is, and was at the time the complaint in the Century Action
                                       27   was served, a company incorporated in Oklahoma and redomiciled in New Jersey.
                                       28   MUSIC’s principal place of business is in Branchville, New Jersey. MUSIC has no
                                                                                    -2-
                                            DECLARATION OF HEATHER KORSGAARD IN SUPPORT OF NOTICE OF
                                              REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441 (DIVERSITY)
                   Case 8:20-cv-00533-JLS-JDE Document 1-1 Filed 03/16/20 Page 3 of 3 Page ID #:9



                             1   business offices located in California.

                             2         9.       The Century Action arises out of an insurance claim submitted by
                             3   Century under Policy No. MP0004008013408 issued by MUSIC to Century Tree
                             4   Service, Inc. ("the Policy") and effective from   llll8l20l8 to llll8l2019.    The

                             5   limits of the policy for personal and advertising injury are $1,000,000.
                             6          10.     The complaint filed in the Century Action alleges seeks a declaration
                             7   that MLISIC owes a duty to defend and indemnify Century for claims alleged

                             8   against it in an underlying action filed in U.S. District Court, Central District, Case

                             9   No. 8:19-cv-01575, entitled Waterfor Living, LLC v. GForce Corporation dba
                         10      DFX Sports & Fitness LLC; Century Tree Service, Inc.; and Tom Smith
    ilI                  11      ("Underlying Lawsuit"). The Underlying Lawsuit states causes of action for
      fL
    aI                   1,)     copyright infringement, false adverlising, unfair business practices, unfair

    ; fi                 13      competition, trademark infringement, trademark dilution and civil conspiracy.

    Etg= t4                             I   l   The complaint alleges that Century has suffered and   will continue to
    16         a
    EE        B          15      suffer damages, without limit, attorneys' fees, litigation costs, expert witness costs,
    Ztr       e
    3E         a         16      judgment and interest and indemnity amounts, all to be shown at the time of trial.
     O tO
    EG                   rt
                         1n
                                        12.     In the underlying lawsuit, plaintiff prays for compensatory damages of
    e                    18      "no less than $500,000." The lJnderlying Lawsuit also seek plaintiff s costs and
                         t9      expenses, reasonable attorney's fees and prejudgment interest.

                         20             I declare under penalty of perjury under the laws of the Llnited States of
                         2l      America that the foregoing is true and correct and that this declaration was
                         22      executed on this 13th day of March 2020, at Branchville, New Jersey.
                         23

                         24
                                                                           I-leather Korsg
                         25

                         26

                         27

                         28
I   205987/505849,1,{v   :                                                   a
                                                                            -J-
